DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Rolland et al. (US 2014/0295415) teaches the following:
Regarding claim 1, the prior art teaches a plasma bilirubin assay system, comprising: a test card, the test card (referred to as a test device used to detect analytes of biological significance, see [0006]) including: a grid overlay, the grid overlay including (referred to as the top planar member with a patterned zone, see [0138]): a bilirubin test strip upon which a blood sample has been deposited (referred to as the testing zone for bilirubin upon deposition of a biological sample such as blood, see [0172]-[0173]), the bilirubin test strip centered on the test card (the testing strip is shown to be centered within the device, see Fig. 2), the bilirubin test strip comprising a plasma separator and a lateral flow membrane (the test zone comprises a lateral flow assay, see [0130], and also contains a plasma separation membrane, see [0163]), the plasma separator filtering red blood cells from the blood sample and resulting in plasma on the lateral flow membrane (the plasma separation membrane is used to filter red blood cells and allow plasma to flow into the assay regions, see [0182]); and a set of calibration images surrounding the bilirubin test strip, the set of calibration images having known saturation and red/green/blue (RGB) values (referred to as the color chart on the test device used for calibration of the optical detector, see Fig. 11 and [0199]), the known saturation and RGB values corresponding to specific concentrations of bilirubin in plasma (the color corresponds to the analyte concentration, which would be bilirubin in blood, see [0021]); and a mobile device, the mobile device comprising a camera (referred to as the cellular device with a camera, see [0157]); the mobile device configured to: capture an image of the test card with the camera (the camera is used to take a picture of the test device, see [0157]); generate a cropped image of the test card that includes at least the set of calibration images and the plasma on the lateral flow membrane (the image captured contains the color chart for calibration and the sample on the test zone, see [0157]); identify borders of the set of calibration images; identify borders of the plasma on the lateral flow membrane (the phone software is capable of recognizing the pattern of the color chart and the membrane to produce results, see [0157]); report the bilirubin level of the plasma on the lateral flow membrane (the results from the lateral flow membrane are quantified after comparison to the color chart images, see [0165]).
Regarding claim 7, Rolland et al. teaches a plasma bilirubin assay system, comprising: a test card, the test card (referred to as a test device used to detect analytes of biological significance, see [0006]) including: a grid overlay, the grid overlay including (referred to as the top planar member with a patterned zone, see [0138]): a bilirubin test strip upon which a blood sample has been deposited (referred to as the testing zone for bilirubin upon deposition of a biological sample such as blood, see [0172]-[0173]), the bilirubin test strip centered on the test card (the testing strip is shown to be centered within the device, see Fig. 2), the bilirubin test strip comprising a plasma separator and a lateral flow membrane (the test zone comprises a lateral flow assay, see [0130], and also contains a plasma separation membrane, see [0163]) , the plasma separator filtering red blood cells from the blood sample and resulting in plasma on the lateral flow membrane (the plasma separation membrane is used to filter red blood cells and allow plasma to flow into the assay regions, see [0182]); and a set of one or more calibration images (referred to as the color chart on the test device used for calibration of the optical detector, see Fig. 11 and [0199]); and a mobile device, the mobile device comprising a camera (referred to as the cellular device with a camera, see [0157]); the mobile device configured to: capture an image of the test card with the camera, the image including at least the set of one or more calibration images and the plasma on the lateral flow membrane (the image captured contains the color chart for calibration and the sample on the test zone, see [0157]).
Regarding claim 15, Rolland et al. teaches a plasma bilirubin assay system, comprising:
a test card, the test card (referred to as a test device used to detect analytes of biological significance, see [0006]) including: a overlay, the grid overlay including (referred to as the top planar member with a patterned zone, see [0138]): a bilirubin test strip upon which a blood sample has been deposited (referred to as the testing zone for bilirubin upon deposition of a biological sample such as blood, see [0172]-[0173]), the bilirubin test strip centered on the test card (the testing strip is shown to be centered within the device, see Fig. 2), the bilirubin test strip comprising a plasma separator and a lateral flow membrane (the test zone comprises a lateral flow assay, see [0130], and also contains a plasma separation membrane, see [0163]) , the plasma separator filtering red blood cells from the blood sample and resulting in plasma on the lateral flow membrane (the plasma separation membrane is used to filter red blood cells and allow plasma to flow into the assay regions, see [0182]); and a set of calibration images (referred to as the color chart on the test device used for calibration of the optical detector, see Fig. 11 and [0199]); and a device, the device comprising a camera (referred to as the cellular device with a camera, see [0157]), the device configured to: capture an image of the test card with the camera (the camera is used to take a picture of the test device, see [0157]).
However, regarding claim 1, Rolland et al. does not teach nor fairly suggest that the mobile device of the assay system is configured to: reduce pixel density of the cropped image; determine an area of the plasma on the lateral flow membrane by: from a top border of the plasma on the lateral flow membrane, scanning down vertically, determining a uniform value of consecutive vertical pixels; from a left border of the plasma on the lateral flow membrane, scanning right, determining a uniform value of consecutive horizontal pixels; and from a right border of the plasma on the lateral flow membrane, scanning left, determining a uniform value of consecutive horizontal pixels; determine a saturation value of each calibration image of the set of calibration images; determine a saturation value of the plasma on the lateral flow membrane; determine an upper calibration image, the upper calibration image being a calibration image having a lowest saturation value higher than the saturation value of the plasma on the lateral flow membrane; determine a lower calibration image, the lower calibration image being a calibration image having a highest saturation value lower than the saturation value of the plasma on the lateral flow membrane; determine a first color distance between the saturation value of the upper calibration image and the saturation value of the plasma on the lateral flow membrane; determine a second color distance between the saturation value of the lower calibration image and the saturation value of the plasma on the lateral flow membrane; determine an average of the first color distance and the second color distance; determine a bilirubin level of the plasma on the lateral flow membrane based at least in part on the average of the first color distance and the average of the second color distance.
Regarding claim 7, Rolland et al. does not teach nor suggest that the mobile device is configured to determine a saturation value of each calibration image of the set of one or more calibration images; determine a saturation value of the plasma on the lateral flow membrane; determine an upper calibration image, the upper calibration image being a calibration image having a lowest saturation value higher than the saturation value of the plasma; and determine a lower calibration image, the lower calibration image being a calibration image having a highest saturation value lower than the saturation value of the plasma on the lateral flow membrane; determine a first color distance between the saturation value of the upper calibration image and the saturation value of the plasma on the lateral flow membrane; determine a second color distance between the saturation value of the lower calibration image and the saturation value of the plasma on the lateral flow membrane; and determine a bilirubin level of the plasma on the lateral flow membrane based at least in part on an average of the first color distance and the average of the second color distance.
Regarding claim 15, Rolland et al. does not teach nor fairly suggest a device configured to determine a set of saturation values corresponding to the set of calibration images; determine a saturation value of the plasma on the lateral flow membrane; determine an upper calibration image and a lower calibration image, the upper calibration image and lower calibration image being two calibration images having saturation values closest to the saturation value of the plasma on the lateral flow membrane, the upper calibration image having a greater saturation than the lower calibration image; and determine a bilirubin level of the plasma on the lateral flow membrane based at least in part on interpolating: a saturation color distance between the upper calibration image and the plasma on the lateral flow membrane; and a saturation color distance between the lower calibration image and the plasma on the lateral flow membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797